_ Case 2:20-cr-00174-AJS Document 1 Filed 07/22/20 Page 1 of 2

(Sh FILED

IN THE UNITED STATES DISTRICTCouRT = ——- JUL 22 MY
FOR THE WESTERN DISTRICT OF PENNSYLVANIA cisrx us. pistpicy
UNITED STATES OF AMERICA wie: OF PENNSYLVANIA

d. | .
ve. a Criminal No. W) ATL
- . oF )  C8US.C. §§ 2 and 2341(a)(3)) -
NICHOLAS LUCIA . )
INDICTMENT .
COUNT ONE

The grand jury charges:

On or about May 30, 2020, in the Western District of Pennsylvania, the defendant,
NICHOLAS LUCIA, did commit and attempt to commit an act to obstruct, impede and interfere
with a law enforcement officer lawfully engaged in the lawful performance of the officer’s official
‘duties, incident to and during the commission ofa civil disorder which obstructed, delayed and
adversely affected commerce and the movement of articles and commodities in commerce, to wit:
the defendant, NICHOLAS LUCIA, incident to and during the commission of a civil disorder in
the vicinity of downtown Pittsburgh and the PPG Arena in the City of Pittsburgh, which disorder
obstructed, delayed and adversely affected the interstate commerce activities of nearby business
establishments and the movement of articles and commodities in commerce, did knowingly and

willfully throw an explosive device at uniformed police officers, causing the obstruction,
Case 2:20-cr-00174-AJS. Document 1 Filed 07/22/20 Page 2 of 2

impediment and interference of law enforcement officers engaged in the lawful performance of
their official duties.

In violation of Title 18, United States Code, Sections 2 and 23 1(a)(3).

 

A True Bill,
, / Te Db:
- Foreperson ——- ft

SCOTT W.BRADY “™

United States Attorney
PA ID No. 88352
